EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, in her capacity as Chief Financial Officer of Ministry Partners Investment Company, LLC, (the "Company") that, to her knowledge, this Quarterly Report on Form 10-Q for the period ended September 30, 2012 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition of the Company at the end of such period and the results of operations of the Company for such period. Date:November 14, 2012 By: /s/ Susan B. Reilly Susan B. Reilly, Chief Financial Officer
